MEMORANDUM OF DECISION.
Defendant Kevin L. Grant appeals from his conviction in the Superior Court (Penob-scot County) as an habitual motor vehicle offender. 29 M.R.S.A. § 2298 (Supp.1987). On appeal, Grant argues that the Superior Court erred in denying his motion to suppress evidence obtained from the investigatory stop of his motor vehicle. Upon a careful review of the record, we conclude that the Superior Court’s finding that the police officer had a reasonable suspicion to stop Grant was not clearly erroneous. See State v. Cyr, 501 A.2d 1303, 1305 (Me. 1985); State v. Griffin, 459 A.2d 1086, 1089 (Me.1983).
The entry is:
Judgment affirmed.
All concurring.